91 F.3d 128
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Constance E. ARTHUR;  Delmer Arthur, her husband;  NathanielArthur, an infant child, by his natural mother andnext friend, Constance E. Arthur,Plaintiffs--Appellants,v.E.I. DUPONT De Nemours and COMPANY, Incorporated, a Delawarecorporation, Defendant--Appellee.
No. 96-1184.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1996Decided June 28, 1996.

Constance E. Arthur, Appellant Pro Se.  David Besserer Thomas, SPILMAN, THOMAS & BATTLE, Charleston, West Virginia, for Appellee.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order granting costs to Defendant.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Arthur v. E.I. DuPont de Nemours & Co., No. CA-93-182-2 (S.D.W.Va. Jan. 18, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED